OCS Search                                                             Page 1 of 2
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 1 of 15




                        MIAMI-DADE COUNTY CLERK OF THE                                                                         Contact Us     My Account

                        COURTS
                        HARVEY RUVIN


  CIVIL, FAMILY AND PROBATE COURTS ONLINE SYSTEM

     BACK TO SEARCH


    JOSE ANTONIO JR. SOSA VS GTI INDUSTRIES, INC.


                   Local Case Number:     2020-005568-CA-01                                    Filing Date:     03/09/2020


                   State Case Number:     132020CA005568000001                             Judicial Section:    CA25


               Consolidated Case No.:     N/A                                                   Case Type:      Discrimination - Employment or Other


                          Case Status:    OPEN




         Parties                                                                                                                              Total Of Parties: 2   −

       EXPORT TO CSV


   Party Description                  Party Name                            Attorney Information                                        Other Attorney(S)

   Plaintiff                          Sosa, Jose Antonio Jr.                B#: (Bar Number)165580
                                                                            N: (Attorney Name)Jason S Remer


   Defendant                          GTI Industries, Inc.




         Hearing Details                                                                                                                    Total Of Hearings: 0    −

   Hearing Date                   Hearing Time                     Hearing Code                      Description                    Hearing Location



        Dockets                                                                                                                              Total Of Dockets: 7    −

       EXPORT TO CSV


                                                                                   Event
                   Number      Date             Book/Page      Docket Entry        Type         Comments

                               03/24/2020                      20 Day              Service
                                                               Summons
                                                               Issued


                   6           03/24/2020                      ESummons 20         Event        Parties: GTI Industries Inc.
                                                               Day Issued


                   5           03/19/2020                      Receipt:            Event        RECEIPT#:2590004 AMT PAID:$10.00 NAME:JASON S REMER 44
                                                                                                W FLAGLER ST STE 2200 MIAMI FL 33130-6807 COMMENT:
                                                                                                ALLOCATION CODE QUANTITY UNIT AMOUNT 3139-SUMMONS
                                                                                                ISSUE FEE 1 $10.00 $10.00 TENDER TYPE:E-FILING ACH TENDER
                                                                                                AMT:$10.00 RECEI




                                                             Composite Exhibit A
https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                              4/23/2020
OCS Search                                                             Page 2 of 2
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 2 of 15


                                                                                         Event
                     Number       Date           Book/Page          Docket Entry         Type     Comments

                     4            03/18/2020                        (M) 20 Day (C)       Event
                                                                    Summons (Sub)
                                                                    Received


                     3            03/11/2020                        Receipt:             Event    RECEIPT#:3590182 AMT PAID:$401.00 NAME:JASON S REMER 44
                                                                                                  W FLAGLER ST STE 2200 MIAMI FL 33130-6807 COMMENT:
                                                                                                  ALLOCATION CODE QUANTITY UNIT AMOUNT 3100-CIRCUIT
                                                                                                  FILING FEE 1 $401.00 $401.00 TENDER TYPE:E-FILING ACH
                                                                                                  TENDER AMT:$401.00 RE


                     2            03/09/2020                        Complaint            Event



                     1            03/09/2020                        Civil Cover          Event
                                                                    Sheet - Claim
                                                                    Amount




      BACK TO SEARCH
  Please be advised:

  The Clerk’s Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or representations whatsoever regarding the
  completeness, accuracy, or timeliness of such information and data. Information on this website has been posted with the intent that it be readily available for personal
  and public non-commercial (educational) use and to provide the public with direct online access to information in the Miami-Dade Clerk’s Office information systems.
  Other than making limited copies of this website's content, you may not reproduce, retransmit, redistribute, upload or post any part of this website, including the
  contents thereof, in any form or by any means, or store it in any information storage and retrieval system, without prior written permission from the Miami-Dade Clerk’s
  Office.

  If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that which you may use for personal use, as defined
  above, visit our Web API Services. You can review the complete Miami-Dade County Disclaimer



      General
      Online Case Home        Civil / Family Courts Information      Login                                                                     HARVEY RUVIN
                                                                                                                                               Miami-Dade County
                                                                                                                                               Clerk of the Courts
      Help and Support
                                                                                                                                               73 W. Flagler Street
      Clerk's Home       Privacy Statement     ADA Notice         Disclaimer      Contact Us                                                   Miami, Florida 33130

      About Us                                                                                                                                 305-275-1155




                                                                                                                           ©2020 Clerk of the Courts. All rights reserved.




                                                              Composite Exhibit A
https://www2.miami-dadeclerk.com/ocs/Search.aspx                                                                                                               4/23/2020
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 3 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 4 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 5 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 6 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 7 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 8 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 9 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 10 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 11 of 15




                             Composite Exhibit A
FilingCase 1:20-cv-21794-KMM
       # 104782245             Document
                    E-Filed 03/18/2020   1-2 Entered
                                       01:34:05 PM on FLSD Docket 04/30/2020 Page 12 of 15




                                   Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 13 of 15




                             Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 14 of 15



                                                      IN THE CIRCUIT COURT OF THE
                                                      ELEVENTH JUDICIAL CIRCUIT, IN AND
                                                      FOR MIAMI-DADE COUNTY, FLORIDA


   JOSE ANTONIO JR SOSA,

          Plaintiff,

   vs.

   GTI INDUSTRIES, INC.,

          Defendant.



                DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

          Defendant, GTI INDUSTRIES, INC., pursuant to 28 U.S.C. § 1446(d), hereby files this

   Notice of Filing Notice of Removal. Defendant removed the above-captioned matter from the

   Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the

   United States District Court for the Southern District of Florida, Miami Division. A copy of the

   Notice of Removal is attached as Exhibit 1.


              [REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]




                                    Composite Exhibit A
Case 1:20-cv-21794-KMM Document 1-2 Entered on FLSD Docket 04/30/2020 Page 15 of 15



   Dated this 30th day of April 2020.             Respectfully submitted,


                                                  By: s/Patrick G. DeBlasio, III
                                                      Patrick G. DeBlasio, III
                                                      Florida Bar No.: 0871737
                                                      E-mail: pdeblasio@littler.com
                                                      Alexandra Mangas
                                                      Florida Bar No.: 106874
                                                      E-mail: amangas@littler.com
                                                      LITTLER MENDELSON, P.C.
                                                      Wells Fargo Center
                                                      333 SE 2nd Avenue, Suite 2700
                                                      Miami, FL 33131
                                                      Telephone: 305.400.7500
                                                      Facsimile: 305.675.8497

                                                      Attorneys for Defendant


                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 30th day of April 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the E-File system and a correct copy of the

   foregoing has been furnished via E-mail to:


                                       Jason S. Remer, Esq.
                                     Florida Bar No.: 165580
                                 E-mail: jremer@rgpattorneys.com
                               REMER & GEORGES-PIERRE, PLLC
                                 14 West Flagler Street, Suite 2200
                                         Miami, FL 33130
                                         Tel. 305.416.5000
                                         Fax 305.416.5005


                                                    /s/ Patrick G. DeBlasio, III
                                                    Patrick G. DeBlasio, III
   4825-1880-4410.1




                                        Composite Exhibit A                               2
